    Case 4:18-cv-00714-ALM-KPJ Document 12 Filed 09/19/19 Page 1 of 1 PageID #: 104


                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

       ROOR INTERNATIONAL BV and SREAM,                       §
       INC.,                                                  §
                                                              §
               Plaintiffs,                                    §
                                                              §      Civil No.: 4:17-cv-00714-ALM-KPJ
       v.                                                     §
                                                              §
       TEXAS TOBACCO 3 and JOHN DOE,                          §
                                                              §
               Defendants.                                    §

                                                  ORDER

            This case has been pending since October 8, 2018, with no activity by the parties since

     June 25, 2019, when Plaintiffs filed a Notice Regarding Default Judgment (the “Notice”)

     (Dkt. 11). In the Notice Plaintiffs inform the Court that the Plaintiffs do not wish to proceed with

     a default judgment, in order to allow Defendants time to respond. See Dkt. 11.

            IT IS THEREFORE ORDERED that the Motion for Default Final Judgment (Dkt. 9) is

.    DENIED AS MOOT.

            IT IS FURTHER ORDERED that no later than October 3, 2019, Plaintiffs shall file a

     Status Report advising the Court of the status of the underlying lawsuit and how Plaintiffs intend

     to proceed in this case.

            So ORDERED and SIGNED this 19th day of September, 2019.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE
